Argued November 27, 1928.
This is an appeal by the defendant in a workman's compensation case and the question to be determined is whether there was sufficient evidence to sustain the award.
Plaintiff's husband, for whose death compensation is claimed, was a coal miner employed by defendant. There is no question but that he was poisoned by black damp in defendant's mine on February 18, 1925, and suffered from convulsions as a result. It is admitted by appellant that poison by black damp is trauma or force according to its technical meaning under the Workmen's Compensation Law.
On April 8, 1926, the deceased fell in the blacksmith shop of appellant and injured his head; it is urged that no connection was shown between the poisoning and the fall and cause of death.
Bearing in mind that we do not pass upon the weight of the opinion testimony in this class of cases, but look only to see whether there is competent evidence which, if credited by the compensation authorities, will sustain the award (Kuca v. Lehigh Valley Coal Co., 268 Pa. 163; Vorbnoff v. Mesta Machine Co., 286 Pa. 199; Johnston v. Payne-Yost Construction Co.,292 Pa. 509), we have it appearing in the record that, while Dr. Bowers, a specialist in mental diseases, one of plaintiff's witnesses, under whose care the decedent came, originally diagnosed the cause of the death as paresis, he changed his opinion, after specimens of the brain tissues were sent for examination to the laboratory of the University of Pennsylvania, and reached the conclusion and *Page 82 
so testified that death was the result of traumatic epilepsy and that the condition was due to the gas poisoning and the fall. This testimony was sufficient to sustain the award.
The judgment is affirmed.